Citation Nr: 1710710	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right breast cyst.  

2.  Entitlement to service connection for abdominal pains.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial compensable disability rating for residuals of a left ankle strain.  

5.  Entitlement to an initial compensable disability rating for migraine headaches with benign positional vertigo.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that 38 U.S.C.A. § 7105 (e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013; this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 Camp Lejeune Act).

Here, the Veteran filed her VA Form 9, Substantive Appeal, in October 2012, and, contemporaneous with that filing, the Veteran submitted additional evidence that is relevant to all appealed claims.  There is no evidence that these records were subject to initial AOJ review in a supplemental statement of the case (SSOC).  Further, the Veteran has not submitted a waiver of initial AOJ review of such evidence.  Thus, remand is appropriate for initial AOJ consideration of additional evidence.  

Next, remand is required to obtain another VA examination for the Veteran's left ankle.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet.App. 158 (2016).  A VA examination for the left ankle was conducted in September 2010.  The examiner provided range of motion measurements for left ankle dorsiflexion and plantar flexion without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  This does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Next, remand is appropriate for an updated VA examination to ascertain the present severity of the Veteran's service-connected migraines with benign positional vertigo.  In her December 2012 Substantive Appeal, the Veteran contended that her migraines had worsened and become more frequent.  The Veteran was last examined for this condition in 2010.  As the evidence reflects a possible worsening of the Veteran's disorder since the last examination, a new examination is needed to determine the current level of severity of this disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, as identified in the Veteran's Substantive Appeal and as noted in already-obtained VA treatment records, the Veteran is receiving treatment for her claimed conditions with VA.  In October 2012, the Veteran submitted 2012 VA treatment records as well as a migraine evaluation conducted by the Veteran's treating VA neurologist in December 2011.  The Veteran was noted as being followed for a left ovarian cyst and abdominal pain by VA.  These records suggest regular treatment that are relevant to the instant appeals.  Thus, remand is appropriate for outstanding records.  38 C.F.R. § 3.159 (2016).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the name, address and dates of treatment or examination from any private medical source.  With any necessary authorization from the Veteran, obtain any outstanding private treatment records that are relevant to the Veteran's appeals.

2.  With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment. 

3.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected left ankle disorder.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected migraine headaches with benign positional vertigo.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


